Exhibit 10.1 ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH NOTARIAL INSTRUMENT NOTARIAL INSTRUMENT VOLUME PAGE IN THE CITY OF CUERNAVACA, State of Morelos, on , 2015, I, Mr. HUGO SALGADO CASTAÑEDA , head notary of Notary Office No. 2 and federal real estate notary of the First Notarial District of the State of Morelos, whose headquarters are located in this city, attest to: The NOTARIAL INSTRUMENT that contains: A). The SIMPLE THIRD PACKAGE MORTGAGE LOAN AGREEMENT entered into by and among BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX , hereinafter referred to as “
